     Case 4:19-cv-01926 Document 24 Filed on 09/18/19 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           September 18, 2019
UNITED STATES DISTRICT COURT                        SOUTHERN DISTRICT OFDavid
                                                                         TEXASJ. Bradley, Clerk




Frank B. Greenway and Marie G.          §
Greenway,                               §
                                        §
         Plaintiffs,                    §
                                        §
v.                                      §      Civil Action H-19-01926
                                        §
Portfolio Recovery Associates,          §
LLC, et. al,                            §
                                        §
         Defendants.                    §


                       Memorandum and Recommendation


            Plaintiffs filed a motion to compel arbitration. (D.E. 21.) In
      deciding whether to compel arbitration, the court must first
      determine if an agreement to arbitrate exists. Mitsubishi Motors
      Corp. v. Soler-Chrysler Plymouth, Inc., 473 U.S. 614, 626 (1985).
      Absent such an agreement, the court cannot compel arbitration. Dean
      Witter Reynolds, Inc. v. Clements, O’Neill, Pierce & Nickens, L.L.P.,
      No. H-99-cv-1882, 2000 WL 36098499 at *3 (S.D. Tex. Sept. 8, 2000)
      (collecting cases).
            There is no evidence that the parties entered into an agreement
      to arbitrate. The court therefore recommends that the motion to
      compel arbitration be denied.
            The parties have fourteen days from service of this
      Memorandum and Recommendation to file written objections. 28
      U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72. Failure to timely file
      objections will preclude appellate review of factual findings or legal
      conclusions, except for plain error. See Thomas v. Arn, 474 U.S. 140,
Case 4:19-cv-01926 Document 24 Filed on 09/18/19 in TXSD Page 2 of 2


 147–49 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276–77 (5th Cir.
 1988).



       Signed at Houston, Texas, on September 18, 2019.


                                    _________________________
                                                Peter Bray
                                      United States Magistrate Judge




                                   2
